Citation Nr: 1020025	
Decision Date: 06/01/10    Archive Date: 06/10/10	

DOCKET NO.  09-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as undifferentiated 
schizophrenia and/or a bipolar disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
April 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

In a rating decision of July 1979, the RO denied entitlement 
to service connection for an acquired psychiatric disorder, 
specifically, undifferentiated schizophrenia.  In subsequent 
correspondence of February 1996, the RO continued its denial 
of service connection for undifferentiated schizophrenia.  
Significantly, that denial of benefits was accompanied by VA 
Form 4107, explaining to the Veteran his appellate rights.  
Finally, in a rating decision of May 1997, the RO once again 
denied entitlement to service connection for undifferentiated 
schizophrenia.  The Veteran voiced no disagreement with any 
of the aforementioned decisions, all of which have now become 
final.  Since the time of the May 1997 rating decision, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO continued its denial of service 
connection for an acquired psychiatric disorder, including 
schizophrenia and/or a bipolar disorder, and the current 
appeal ensued.  

The appeal as to service connection for an acquired 
psychiatric disorder (claimed as undifferentiated 
schizophrenia and/or a bipolar disorder) on a de novo basis 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In decisions of July 1979, February 1996, and May 1997, 
the RO denied entitlement to service connection for an 
acquired psychiatric disorder, specifically undifferentiated 
schizophrenia.  

2.  Evidence submitted since the time of the May 1997 rating 
decision denying entitlement to service connection for 
undifferentiated schizophrenia is neither cumulative nor 
redundant, and of sufficient significance so that it raises a 
reasonable possibility of substantiating the Veteran's 
current claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in July 1979, February 1996, and 
May 1997 denying the Veteran's claim for service connection 
for undifferentiated schizophrenia are final.  38 U.S.C.A. 
§§1110, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the RO most recently denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically, undifferentiated schizophrenia in May 
1997 is both new and material, and sufficient to reopen the 
Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2006.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records  
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
Agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal Agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment and personnel records, as well as 
both VA and private treatment records and examination 
reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d, 1328 (Fed. Cir. 2006).

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment and 
administrative records, VA and private treatment records and 
examination reports, and a medical treatise.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Law and Regulations

The Veteran in this case seeks service connection for an 
acquired psychiatric disorder, variously claimed as 
undifferentiated schizophrenia and/or a bipolar disorder.  In 
pertinent part, it is contended that the Veteran's current 
psychiatric disability, which admittedly preceded his period 
of active military service, underwent an increase in severity 
during that period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis, such as schizophrenia, 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Pursuant to applicable law and regulation, every Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include undifferentiated 
schizophrenia and/or a bipolar disorder, in Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently, because they rest on different factual bases.

In the case at hand, at the time of the prior July 1979, 
February 1996, and May 1997 decisions, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically undifferentiated schizophrenia.  The 
Veteran's current claim and accompanying evidence reflect 
that very same disability.  Inasmuch as the Veteran's current 
claim is based on the very same diagnosis as his previous 
claims, it must be considered on a "new and material basis."  
See Boggs, supra.  

In the present case, at the time of the aforementioned July 
1979 rating decision, it was noted that service treatment 
records showed the Veteran had been hospitalized for a "full 
blown syndrome of acute psychosis" with bizarre mentation and 
behavior.  Reportedly, the Veteran has been treated for a 
psychotic break prior to enlistment.  More specifically, in 
June 1974, the Veteran had suffered an acute schizophrenic 
episode for which he was treated as an inpatient for three 
weeks at the Chicago Reed Hospital, following which he was 
sent to the Abraham Lincoln School of Medicine on an 
outpatient basis.  Noted at the time was that the Veteran had 
been discharged from service for undifferentiated 
schizophrenia which existed prior to his entry upon active 
military service.  Also noted was that the Veteran had signed 
a statement indicating that he understood his schizophrenia 
was not incurred in or aggravated by service.  Based on such 
evidence, the RO denied entitlement to service connection for 
an acquired psychiatric disorder, specifically, 
undifferentiated schizophrenia, as having existed prior to 
service, with no evidence of any permanent aggravation during 
the Veteran's period of active military service.  

In a decision of February 1996, the RO advised the Veteran 
that it had not found schizophrenia to be service connected.  
The Veteran was further advised that, in correspondence of 
July 1979, he had been denied service connection for 
schizophrenia because it existed prior to service, with no 
evidence in service medical records to show that the 
condition was aggravated by active military service.  The 
Veteran was informed that he had one year from the date of 
that correspondence to appeal the decision, but that the one-
year period had now passed, rendering that decision final.  
Accordingly, new evidence was needed to reopen the Veteran's 
claim.  The Veteran was advised that he could submit the 
requested evidence at any time, but that such evidence must 
show that the condition for which service connection was 
being sought happened during service or was aggravated by 
service.  Accompanying such notice to the Veteran was a copy 
of a VA Form 4107 advising the Veteran of his appellate 
rights. 

At the time of the rating decision in May 1997, the Veteran 
was advised that his original claim for schizophrenia had 
been denied in a VA rating of July 1979 on the grounds that 
the condition in question had existed prior to service, with 
no evidence of any inservice aggravation.  The Veteran had 
been notified of that disallowance of benefits in 
correspondence of July 1979, but did not appeal the decision.  
Under the circumstances, the disallowance became final in 
July 1980 based upon evidence of record at the time of the 
decision in July 1979.  Further noted that was medical 
records from a private medical facility covering the period 
from May to June 1974 were from a period of time prior to the 
Veteran's enlistment in the United States Marine Corps.  
Those records showed that the Veteran had undergone treatment 
for an acute psychotic episode associated with drug abuse.  
Moreover, a VA examination dated in March 1997 yielded a 
diagnosis of schizo-affective disorder.  The Veteran was 
advised that, in order to justify a reopening of his claim on 
the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the prior outcome.  However, there was no reasonable 
possibility that the new evidence submitted in connection 
with the Veteran's current claim would change the previous 
decision.  Significantly, that evidence either predated 
military service, or presented an evaluation of the Veteran's 
condition at the present time.  Under the circumstances, the 
RO concluded that no new evidence had been submitted which 
related to the Veteran's time of service in the United States 
Marine Corps.  All of the decisions in July 1979, February 
1996 and May 1997 were adequately supported by and consistent 
with the evidence then of record, and have now become final.



Evidence added to the claims file since the time of the most 
recent rating decision in May 1997 consisting, for the most 
part, of VA outpatient records and examination reports, 
including VA psychiatric reports dated in March 2007 and 
October 2008, and an article by a private psychologist, are 
both "new" and "material" as to the issue of service 
connection for an acquired psychiatric disorder, including 
undifferentiated schizophrenia, and/or a bipolar disorder.  
Moreover, while at the time of a VA psychiatric examination 
in March 2007, the examiner freely admitted that he did not 
have access to the Veteran's claims folder, he nonetheless 
recommended that a review of the Veteran's service treatment 
records be undertaken in order to determine whether his 
current condition (i.e., paranoid schizophrenia) might be 
"service connected."  It is noted that the RO afforded the 
Veteran another VA examination for the purpose of obtaining 
an etiology opinion. Significantly, in a subsequent VA 
psychiatric examination in October 2008, the examiner 
indicated that he could not determine whether the Veteran's 
schizophrenia had been aggravated by military service without 
resort to speculation, and indicated that to his knowledge 
there had been no research on whether a limited time 
psychological stressor such as the one the Veteran endured in 
service can permanently worse schizophrenia.  There has now 
been received a medical treatise postulating some connection 
between preexisting mental illness and incarceration.  
Significantly, based on service administrative records, the 
Veteran, during his period of active military service, was 
for a time incarcerated at the correctional facility located 
at Camp Pendleton, California.  Under the circumstances, the 
Board is of the opinion that the newly submitted evidence, at 
a minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability," and, accordingly, is sufficient to reopen the 
Veteran's previously denied claim.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as undifferentiated 
schizophrenia and/or a bipolar disorder, the benefit sought 
on appeal as to that matter is granted.


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously 
denied claim for service connection for an acquired 
psychiatric disorder (including undifferentiated 
schizophrenia and/or a bipolar disorder), the Board must now 
proceed to a de novo review of all pertinent evidence of 
record.  That evidence, however, raises some question as to 
the exact nature and etiology of the Veteran's current 
psychiatric disability.

In that regard, the Board notes that, at the time of the VA 
psychiatric examination in March 2007, the VA examiner 
indicated that a May 2002 VA mental health interview showed 
the Veteran as having been discharged from the United States 
Marines after being admitted to a psychiatric unit at Camp 
Pendleton Naval Hospital for a psychotic episode.  While that 
examiner indicated that he did not have access to the 
Veteran's claims folder, he nonetheless recommended that the 
Veteran's claims file be reviewed in order to determine if 
there was verification in the service treatment records of 
either psychiatric hospitalization or a diagnosis of a 
psychosis while in service, or within one year of service 
discharge.

In an attempt to remedy this situation, the Veteran was 
scheduled for an additional VA psychiatric examination in 
October 2008.  Significantly, that examination involved a 
full review of the Veteran's claims folder, as well as his 
other medical records.  However, following that examination, 
the examiner indicated that he was unable to offer an opinion 
as to whether the Veteran's preexisting schizophrenia 
underwent an increase in severity during service "without 
resort to mere speculation."  According to the examiner, this 
was the case because, to the best of his knowledge, there had 
been no research on whether a time-limited psychological 
stressor, such as one might endure while in the Marine Corps, 
could permanently worsen schizophrenia.  However, since the 
time of the October 2008 examination, there has been 
submitted a medical treatise entitled "The Psychological 
Impact of Incarceration:  Implications for Post-Prison 
Adjustment," which purports to in some way describe the 
effect of incarceration on preexisting mental illness.  
Significantly, that medical treatise has not yet been 
considered by a VA examiner in the context of the Veteran's 
claim for service connection on the basis of aggravation.  

Finally, the Board notes that, throughout the course of the 
Veteran's current appeal, both he and others have indicated 
that he has for some time been in receipt of Social Security 
disability benefits.  However, the Veteran's file does not 
contain a copy of the determination granting the Veteran 
Social Security disability benefits, or of the clinical 
records considered in reaching that determination.  Nor does 
the record reflect that VA has sought to obtain those 
records.  Pursuant to applicable case law, where VA has 
actual notice that the appellant is receiving disability 
benefits from the Social Security Administration, the duty to 
assist requires VA to obtain a copy of the decision and any 
supporting medical records upon which the award was based.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social 
Security Administration with a request 
that they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

2.  Any pertinent VA or any other 
inpatient or outpatient treatment 
records, subsequent to October 2008, the 
date of the most recent VA examination of 
record, should then be obtained and 
incorporated in the claims folder.  The 
Veteran be requested to identify any 
private treatment and to sign the 
necessary authorization for release of 
any identified private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims folder.  
Moreover, the Veteran should be informed 
of any such problem.  

3.  Thereafter, the Veteran should be 
afforded an additional VA psychiatric 
examination in order to more accurately 
determine the exact nature and etiology 
of his current psychiatric disability.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a VA examination without 
good cause may have an adverse effect on 
his claim.

The entire claims folder, and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
A notation to the effect that this record 
review has taken place must be included 
in the examination report.  Following a 
review of entire record, including the 
medical treatise information submitted, 
the examiner should state an opinion as 
to whether the Veteran's preexisting 
psychiatric disability underwent a 
clinically-identifiable, permanent 
increase in severity during his period of 
active military service.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
A complete rationale must be provided for 
any opinion offered.  

4.  Thereafter, the RO/AMC should review 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, claimed as undifferentiated 
schizophrenia and/or a bipolar disorder.  
Should the benefit sought on appeal 
remain denied, the Veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in February 2009.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome warranted.  The Veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


